Title: From John Adams to Alexander Bryan Johnson, 13 October 1815
From: Adams, John
To: Johnson, Alexander Bryan



Dear Johnson
Quincy October 13th: 1815

Your favour of the fourth, has diffused a glow of Joy, in our obscure Village, where our dear Abby was popular.
I most Sincerely congratulate you both, and your Father and Mother and her Mother to all of whom this event must be very pleasing;
By the description you give of him the young Gentleman, he will be fit for a Merchant a Farmer, a Statesman an Admiral a General or whatever, Providence Shall please. Do You take care to make him a Schollar. For without this, although the false trumpet of fame may Sound him out as a great Man, he can intrinsically be good for nothing.
You have given him a name that has Sometimes Sounded in Soft musick, but much more frequently with harsh discord; Whether it will be most beneficial or prejudicial to the Child, is very uncertain.
In all Events my devout Prayer to God is, for his Blessing on the Offspring and the Parents. My first great Grandchild is no more. The description I had of it, though I never Saw it, gave me Pangs, at its loss that I Shall not forget. May Heaven Spare You and me, from Such another Affliction. I am, my dear Sir, your affectionate

John Adams
P.S. To alleviate a little, the Solemnity of this Letter, tell Abby, She has done her Duty and deserved well of her Country. And  I hope soon to have the same Applause to bestow upon Caroline.
J. A.

